Citation Nr: 1614746	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-04 708	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with nervousness and sleep disturbances.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1951 to June 1953, and June 1956 to June 1959, with service in Korea as a light weapons infantryman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico denying the Veteran entitlement to service connection for his back and PTSD, and a TDIU.  

The issue of service connection for a left-hand finger condition has been raised by the record in a November 2012 statement and is corroborated by a September 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that the two psychiatric claims on appeal have been developed as a claim of service connection for PTSD and a separate claim for nervousness with sleep disturbances.  According to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, the Board has re-characterized the above listed psychiatric claims as one claim for an acquired psychiatric disorder to include PTSD with nervousness and sleep disturbances.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to an acquired psychiatric disorder to include PTSD will be addressed below in the Reasons and Bases for Findings and Conclusion as follows: (1) an outline of VA's duties to notify and assist the Veteran in adjudication of his claim; (2) an explanation of generally applicable evidentiary rules; and (3) a description of laws and regulations applicable to claims for service connection and their application to this Veteran's acquired psychiatric disorder with PTSD.

The issues of entitlement to service connection for a back condition and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

According the Veteran the benefit of the doubt, the Veteran has PTSD that is related to his combat experiences in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  The Board notes that where, as here, the Veteran's service treatment records are confirmed to have been lost in the 1973 fire at the National Personal Records Center (NPRC), the Board has a heightened duty to consider the "benefit of the doubt" doctrine.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

Part III, below will discuss rules of law specific to service connection claims for PTSD, and will apply the above listed evidentiary standards to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Acquired Psychiatric Disorder with PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  38 C.F.R. § 4.125 adopts the diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- V) for medical evaluation of mental disorders, but at the time of the Veteran's claim, 38 C.F.R. § 4.125 was still utilizing the DSM-IV criteria.  38 C.F.R. § 4.125(a) (2014).  As such the DSM-IV criteria are applicable to this claim, and if PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Moreover, if military citation or other supportive evidence establishes that the Veteran engaged in combat with the enemy during service and the claimed stressor is related to that combat, the Veteran's lay testimony alone may substantiate the occurrence of the in-service stressor so long as: (1) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service; and (2) there is no clear and convincing evidence to the contrary.  38 C.F.R.  3.304(f)(2); see 38 U.S.C.A. § 1154(b); Gaines v. West, 11 Vet. App. 353 (1998).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (finding that while the veteran's unit records did not specifically show that he was present during the alleged rocket attacks, "the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks.").  As such, the record need only imply the Veteran's participation.  See id.  

Moreover, the evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of history military or terrorist activity, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Examples of such events include mortar fires and small arms fires.  Id.  However, because, as discussed below, the record reflects that the Veteran engaged in combat with the enemy during his active service, the combat presumption based on fear of hostile military activity need not be addressed.
 
1. Evidence and Analysis

Here, although the Veteran's service treatment records are unavailable, a review of the Veteran's DD 214, a form which describes the duration and nature of his service, indicates that he served in Korea during the Korean Conflict as a light weapons infantryman.  This form also reveals that the Veteran was a pistol and BAR sharpshooter, as well as a rifle expert.  He was awarded the Combat Infantry Badge, United Nations Service Medal, and the Korean Service Medal with two Bronze Stars.

Additionally, a September 2011 PTSD examination confirms that the Veteran was exposed to combat related stressors for VA rating purposes, that those stressors occurred in Korea, and that they involved incidents in which actual or threatened injury or death occurred to others around the Veteran.  The Veteran's response to witnessing these traumatic events was a "desire to help."  The Veteran's symptoms consisted of recurrent distressing dreams of the event, and persistently avoiding though, feelings, or conversations about the trauma.  The recurrent distressing dreams have occurred twice a week for at least the past 20 years, and the Veteran rated their severity at a 10 out of 10.  The Veteran was also noted to have experienced insomnia in the past three years, with the physical effects of the insomnia worsening.  However, the VA examiner found that the Veteran did not meet the full DSM-IV criteria for PTSD but did not elaborate more specifically as to why.  Given the examiner's findings, an etiology opinion was not provided.

However, the record reveals the existence of a September 2010 private medical opinion by. Dr. N. O. V., which contains Veteran lay statements that were not considered by the September 2011 VA examiner.  As reflected in the September 2011 examination report for the Veteran's back condition, Dr. N. O. V. is one of the Veteran's treating physicians.  Unlike the September 2011 VA examiner, she concluded that the Veteran had PTSD based on the DSM-IV criteria, and provided a positive etiology opinion.

In the September 2010 opinion Dr. N. O. V relates that the Veteran was an infantry soldier who was attached multiple times during war, "putting his own life at risk of death in a combat zone where he was in contact with the enemy on a daily basis."  The physician further opines that the Veteran exhibits PTSD in conformance with the DSM-IV criteria meriting service-connection.  She relates that the Veteran's symptoms of PTSD are as follows: (1) nightmares and flashbacks; (2) nervousness; (3) hypervigilance; (4) noise intolerance and startling; (5) feeling that someone is watching him or something will happen; (5) avoidance of crowds and war movies; (6) irritability; (7) anxiety; and (8) inappropriate responses to stress in his physical or social environments.  The examination is corroborated by a November 2010 lay statement submitted by the Veteran indicating that during his 1951-52 service in the Korean War he saw a lot of dead and wounded people, although he could not recall their names.

First, while the Board recognizes that the September 2011 VA examination did not diagnose the Veteran with PTSD, the September 2010 private medical opinion by Dr. N. O. V. did, and did so using the required DSM-IV criteria.  As the September 2011 VA examination did not consider the lay statements contained in the September 2010 opinion, both examinations applied the appropriate DSM-IV criteria, and both are consistent with the nature of the Veteran's lay statements and service, the Board finds that these medical opinions are equally probative, and credits the diagnosis of PTSD and etiology opinion provided by Dr. N. O. V.  The Board notes that there is a March 2012 VA opinion that the private medical opinion is not based on training or understanding of the diagnostic criteria related to the presence of or nexus between these and one's ordinary life and gave greater credibility and weight to the September 2011 VA opinion.  However, the Board finds the reports to be in relative equipoise on the face. 

Second, the Board finds that the Veteran's lay statement submitted in November 2010, and the lay statements he related to his physician in the September 2010 private medical opinion establish the occurrence of in-service stressors because: (1) those statements are related to combat; (2) there is no clear and convincing evidence to the contrary; and (3) the claimed stressors are consistent with the circumstances, conditions, and hardships of the veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015).  As such, the Veteran is entitled to the service connection on that basis.  Id.

Accordingly, affording the Veteran the benefit-of-the doubt, the Board finds that the Veteran's acquired psychiatric disorder to include PTSD has met criteria of service connection, because: (1) the Veteran has a current PTSD diagnosis; (2) there is evidence of a medical nexus between the Veteran's PTSD and an in-service stressor; and (3) the occurrence of that stressor is supported by credible evidence that the underlying in-service stressor actually occurred.


ORDER

Service connection for PTSD is granted.


REMAND

I. Back Condition

First, after a review of the record, the Board notes that on his September 2010 benefit application the Veteran indicated that he had received medical treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico, although he could not provide specific treatment dates.  Under 38 U.S.C.A. § 5103A(b)(1), the Board has a duty to make efforts to obtain relevant medical records within the custody of a federal agency.  However, there are no San Juan VAMC records of file, nor has a negative search for San Juan VAMC records been documented in the claims file.  As such, consistent with the VA's duty to assist the Veteran, in adjudication of his claim, the Board finds that remand for collection of any possible outstanding VA treatment records is required.

Second, during a September 2011 VA examination the Veteran indicated that he receives private medical treatment from at least two private physicians, Dr. O, and Dr. A.  However, the Veteran has not submitted a release form to authorize the VA to collect those private treatment records on his behalf, as would be consistent with the Board's duty to assist in obtaining private records.  38 C.F.R. § 3.159(c)(3).  Accordingly, particularly given that the Veteran is currently unrepresented in this claim, remand is required so that the Veteran may be provided a release form.

Finally, a review of the record reflects that a VA examination of the Veteran's back condition was completed in October 2012.  Although the Veteran was confirmed to have current back disability of "lumbar myositis," a negative etiology opinion was provided on the basis that the claims file was "silent for a lumbar myositis condition during service."  Lay statements contained in that examination detailing the course and onset of the Veteran's back pain were very vague and simply stated "he has intermittent lumbar pain since several years ago, no history of trauma, no radiation of pain, local and without limitations for [activities of daily life]."  There is not further context provided for "several."

Notably, the October 2012 examiner did not address the significant lay statements contained in the Veteran's September 2010 private etiology opinion from Dr. N. O. V., nor the opinion itself.  This statement reports that the Veteran's back condition originated during his active service because he continuously carried heavy equipment on his back, noting that such an event "can put a lot of strain on the back area causing continuous spasm and inflammatory changes which in the long-term can cause degenerative changes at the column area."  This opinion also described the Veteran's functional limitations as follows:  (1) a "locking sensation"; (2) intolerance of prolonged sitting or standing positions; (3) difficulty finding comfortable positions to sleep in; (4) inability to lift heavy objects, bend, squat, or crawl; (5) a limited ability to climb and reach; and (6) intolerance for prolonged walking or stair climbing.  Additionally, the examiner noted that the Veteran presented with constant stiffness of his back with continuous muscle spasm, and poor improvement of his back condition even with oral medications.  The examiner provided an etiology opinion that it is more probable than not that the Veteran's back condition was related to service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id. at 311.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, given the absence of available service-treatment records, the failure to adequately address the medical records and lay statements of record, and the undetailed report of the Veteran's self-reported back condition and history, consistent with VA's duty to assist the Veteran in adjudication of his claim, the Board finds the October 2012 examination to be inadequate to assist the Veteran in adjudication of his claim.  Accordingly, a new examination must be provided.


II. TDIU

Here, the matter of entitlement to service connection for a back condition and whatever rating accorded to the Veteran for his acquired psychiatric disorder to include PTSD will have a substantial effect on the merits of his TDIU claim.  Accordingly, because the issue of TDIU is inextricably intertwined with Veteran's back and PTSD claims, it is remanded pending the outcome of the Veteran's claim for service connection for his back condition and assignment of an initial rating for his acquired psychiatric disorder to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding records from the San Juan VAMC by preforming a general records search.  If the results of this search are negative for any treatment records, this fact should be documented in the claims file, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his back condition.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician for his back condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

i. The AOJ is advised that in this case the Veteran's service-treatment records have been confirmed to be destroyed, and that the development of lay history is particularly important to proper adjudication of this claim. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's September 2010 private etiology opinion by Dr. N. O. V. and any lay statements pertaining to service contained therein.

c. The examiner is advised that the Board has accepted the Veteran's statement that he experiences back pain and functional loss to be credible.

d. Accordingly, the examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back condition began during active service or is related to an incident in service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

f. The examiner is advised that the law requires medical opinions must be both fully informed and explained.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's back condition and TDIU claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative if he has one, should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


